DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 09/20/22, for application number 16/677,805 has been received and entered into record.  Claims 1, 8, 9, 11, 18, and 19 have been amended, and Claims 5, 6, 15, and 16 were previously cancelled.  Therefore, Claims 1-4, 7-14, and 17-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 11-12 recite, “enhancing the bootstrap execution environment based on the enhanced execution environment.”  Lines 14 and 18 further recite, “when the enhanced execution environment is not available” and “creating the enhanced execution environment using the bootstrap execution environment.”  As there is reference to an “enhanced execution environment” subsequent to the “bootstrap execution environment” being “enhanced,” it is unclear if subsequent references to an “enhanced execution environment” are intended to reference the “bootstrap execution environment” or the “enhanced execution environment” introduced in line 7.  Clarification is required to better distinguish the “bootstrap execution environment,” including subsequent to the “enhancing,” from the “enhanced execution environment” of line 7.  
For the purposes of examination, “enhanced execution environment” is interpreted to refer to only the “enhanced execution environment” as initially introduced, and not any “bootstrap execution environment” which has been enhanced.  
Claims 2 and 3 depend on Claim 1, and make further reference to the “enhanced execution environment,” and thus are rejected accordingly.
Claim 11 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Claims 12 and 13 depend on Claim 11, and repeat the same limitations as recited in Claims 2 and 3, and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vlaovic et al., US 8,219,987 B1, in view of Maloney, US 9,823,915 B1.
Regarding Claim 1, Vlaovic discloses a method [Figs. 6, 12] comprising: 
receiving [step 605], at data processing hardware [computing system 510, Fig 5], an execution environment from a data store [item 530, 540, 570, 580 storages, further described in Fig 11, Repository 1130], the execution environment comprising a software application, the software application comprising a manifest of dependencies[dependency storage 540; Figs 3, 4 show an application 162B and its dependencies]; and 
executing, by the data processing hardware, the execution environment, causing the data processing hardware to perform operations comprising: 
determining whether an enhanced execution environment [application environment specification reduced/enhanced relative to that of prior art, col. 4, ll. 24-49], is available from the data store [repository 1130]; 
when the enhanced execution environment is available from the data store [Fig. 6, steps 630-655, col 11, ll. 1-12, and Fig 12, step 1230, locate resources; the application environment specification may be stored in Repository 1130, col 17, ll. 66 - col 18, ll. 1; provisioning server 1120 is first configured to look for these resources in Repository 1130, col 18, ll. 8-10; locating an image in a repository is determining whether the execution environment is available]:
receiving the enhanced execution environment from the data store; 
enhancing the execution environment based on the enhanced execution environment [step 1250; in a provision step 1250, the application specific runtime environment is provisioned within one of processor nodes 1150,  col 18, ll. 22-24; to provision the environment located in a data store, it is necessary to receive the environment from a data store]; 
executing the software application [step 1260, col 18, ll. 28-35]; and 
when the enhanced execution environment is not available from the data store [step 1220; when an environment is not available it is created as described in Fig 6, col 18, ll. 2-4]: 
prior to executing the software application [in an Identify Step 610, symbols and symbol definitions are identified within the received executable application using Parser 520. The identification is optionally performed without executing the executable application (i.e. prior to executing the application), col 10, ll. 26-29], creating a set of application dependencies using the manifest of dependencies [steps 630-640; if a definition is found in Examine Resource Step 630 then an identifier of the resource is added to Dependency Storage 540 in an Add Resource Step 640. For example, the identifier may include a file name, version, distribution, license information, user information, directory, and/or the like, col 11, ll. 4-8; col 10, ll. 53 - col 11, ll. 13 teach identifying files that are required based on dependencies (i.e. as a result of identifying definitions within an executable application at step 610 (i.e. a manifest of dependencies), application dependencies are created by adding resources at step 640, Fig. 6]; 
creating the enhanced execution environment using an execution environment and the set of application dependencies [the VM specification, i.e. application environment specification, is generated using the methods illustrated in Fig. 6; specification is generated using the executable application received at step 605 and combined with the dependencies as determined in the method of Fig. 6, col. 13, ll. 51-55]
storing the set of application dependencies in the data store [step 660; col 11, li 46-53 teaches storing target information in Application Environment Specification Storage, and that the stored application environment may be used either later or immediately, thus the data store includes all the files needed to execute the application environment]; and
executing the software application [Step 1260, Execute; Col 18, li 28-35].
While Vlaovic teaches an enhanced execution environment and further teaches that an executable application is an operating system [col. 5, ll. 7-8] and that the virtual machine disk format (VMDk) includes specification of the VM container [col. 2, ll. 20-26] where the disk image is place and the VMDK includes full OS system and support files for general runtime environment [col. 2, ll. 25-64] and the VMX, Vlaovic does not explicitly teach that the enhanced execution environment is a bootstrap execution environment.
In the related art of building a package for selective software component installation [Abstract], Maloney teaches enhancing a bootstrap execution environment based on dependencies [Fig 5 teaches building a package based on package configuration information; col. 3, ll. 17-18 teach that the package is a docker container, i.e. a bootstrap execution environment].
Maloney further teaches that “The package comprises built software as well as all necessary resources for running the software in order to ensure that the software will run correctly on a target computer.” [col. 2, ll. 30-33] Therefore, it would have been obvious to one of ordinary skill in the art prior to the 5 effective filing date of the claimed invention to have applied the teaching of generating a bootstrap package Maloney to the method of generating an operating system image of Vlaovic to achieve a method in which a bootstrap execution environment is built based on dependencies for the benefit of ensuring that the software will run correctly on the target computer. 
Regarding Claim 2, Vlaovic and Maloney disclose the method of Claim 1.  Vlaovic further discloses annotating, by the data processing hardware, the enhanced execution environment in the data store to indicate at least one of a version of the software application, an operating system version associated with the enhanced execution environment, or a processor architecture associated with the enhanced execution environment. [col 9, ll. 52-60 teach storing information including a specific display device and a specific processor type for the application environment, i.e., “annotating” the application environment with processor architecture, to be able to select appropriate hardware specific resources.] 
Regarding Claim 3, Vlaovic and Maloney disclose the method of Claim 1.  Vlaovic further discloses determining whether the enhanced execution environment is available from the data store comprises determining whether the enhanced execution environment is compatible with at least one of the software application, an operating system version associated with the bootstrap execution environment, or a processor architecture associated with the bootstrap execution environment [col. 18, ll. 8-10, teach determining if an image is available in a repository; col. 11, ll. 46-64 teach storage and retrieval of application environments, including Target Data, which includes processor execution environment]. 
As for the annotating, it would be obvious for one of ordinary skill in the art prior to the effective filing date of the invention to utilize the stored processor execution environment including annotating target data to determine if a given image is appropriate for a 5 specific target hardware for the benefit of selecting the right execution environment.
Regarding Claim 4, Vlaovic and Maloney disclose the method of Claim 1.  Vlaovic further discloses receiving, at the data processing hardware, a build request for the software application [Fig 10, step 1010; col. 14, ll. 34-42]; configuring, by the data processing hardware, the bootstrap execution environment based on the software application [step 1020, col. 14, ll. 43-53]; and storing, by the data processing hardware, the bootstrap execution environment in the data store [Claim 8 teaches storage of an image of the application specific runtime environment].
Maloney further teaches that the execution environment is a bootstrap execution environment as described regarding Claim 1 above.
Regarding Claim 7, Vlaovic and Maloney disclose the method of Claim 5.  Maloney further teaches the bootstrap execution environment comprises a container image and the data store comprises a container registry [col. 5, ll. 29-43 teach an identifier that uniquely identifies a package and the resources that were used in building the package].
Regarding Claim 9, Vlaovic and Maloney disclose the method of Claim 1.  Vlaovic further discloses the application dependencies comprise at least one of a support library, an architecture-specific binary module, or a just-in-time compiled module [Fig 3; col. 7, ll. 38-48 teach support libraries].
Regarding Claim 10, Vlaovic and Maloney disclose the method of Claim 1.  Vlaovic further discloses the software application is one of a JavaScript application, a Python application, or a Ruby application [col. 5, ll. 51-60 teaches applications that may be in variety of formats, including “.js” which is a JavaScript extension].
Regarding Claim 11, Vlaovic discloses a system [Fig. 2] comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations [hardware 115 includes memory and processors, col. 5, ll. 9-11].  
The remainder of Claim 11 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claims 12-14, 17, 19, and 20, Vlaovic and Maloney disclose the system of Claim 11.  Claims 12-14, 17, 19, and 20 repeat the same limitations as recited in Claims 2-4, 7, 9, and 10, respectively, and are rejected accordingly.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vlaovic and Maloney, and further in view of McCollum et al., US 2005/0091227 A1.
Regarding Claim 8, Vlaovic and Maloney disclose the method of Claim 1.  However, the combination of references does not explicitly teach wherein creating the set of application dependencies comprises executing the manifest of dependencies.
In the analogous art of application management, McCollum teaches wherein creating the set of application dependencies comprises executing the manifest of dependencies [the component manifest 307 is used by a setup engine to determine how to install the application or service.  It describes the logical components, files, where the files should be installed, and configuration settings (or any settings); dependencies are what are needed to be defined before installation (i.e. setup engine executing the manifest to determine the dependencies), par 50].
It would have been obvious to one of ordinary skill in the art, having the teachings of Vlaovic, Maloney, and McCollum before him before the effective filing date of the claimed invention, to incorporate the creation of dependencies through execution of a manifest as taught by McCollum into the method as disclosed by Vlaovic and Maloney, as a manifest makes it easier for the user and the system to know what to do manually and automatically [McCollum, par 50].
Regarding Claim 18, Vlaovic and Maloney disclose the system of Claim 11.  Claim 18 repeats the same limitations as recited in Claim 8, and is rejected accordingly.




Response to Arguments
Applicant’s arguments filed 09/20/22 as to the amendments have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  
Applicant's arguments filed 09/20/22 have been fully considered but they are not persuasive.
Applicant argues Vlaovic discloses when an application environment specification is not found, the computing system generates the application environment in real-time, and not the application environment specification.  
While Applicant correctly cites col. 18, ll. 2-4 of Vlaovic, Examiner notes this appears to simply be a typographical error.  Specifically, the relevant portion reads, “If an application environment specification is not found, Computing System 510 is optionally used to generate the application environment in real-time” [Col. 18, ll. 2-4].  The description of Fig. 5 reads, “Fig. 5 is a block diagram of a computing system configured for generation of an application runtime specification, according to various embodiments of the invention” (emphasis added) [col. 8, ll. 28-30].  That is, Computing System 510 of Fig. 5 is used to generate application runtime specifications, not simply application runtimes or environments.  
Additionally, throughout the disclosure, Vlaovic discloses generation or creation of an application runtime environment in real-time [“This application specific runtime environment is typically created in real-time,” col. 4, ll. 50-52; “environment specification and the required resource is located and added to the application specification runtime in real-time,” col. 13, ll. 4-6].
As Computing System 510 is configured to generate application runtime specifications, the language of col. 18, ll. 2-4 which states “Computing System 510 is optionally used to generate the application environment in real-time” appears to simply be a typographical error and should instead read, “Computing System 510 is optionally used to generate the application environment specification in real-time” (emphasis added).
Applicant further argues Vlaovic is silent regarding a “bootstrap” environment.  Examiner notes the rejection does not rely on Vlaovic, but rather Maloney, in addressing the “bootstrap” environment aspect of the limitation.   
No additional arguments were made as to the existing limitations, and the newly amended limitations are addressed by the rejection as presented above.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186